Order entered November 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01182-CV

 DEBBIE WHEELER, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
ESTATE OF LARRY WHEELER, KIM ADAMS, AND KRISTIE STEWART, Appellants

                                            V.

               METHODIST RICHARDSON MEDICAL CENTER AND
              METHODIST HEALTH SYSTEM FOUNDATION, Appellees

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-01327-2016

                                        ORDER
      Before the Court is appellants’ November 14, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to November 21, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE